Citation Nr: 0210585	
Decision Date: 08/27/02    Archive Date: 09/05/02

DOCKET NO.  93-27 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Evaluation of residuals of left suprascapular nerve 
palsy, currently rated at 30 percent.

1.  Evaluation of residuals of residuals of a fracture of the 
left femur, currently rated at 10 percent.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from January 1983 to 
February 1984.  He also has reported three years of prior, 
unverified service.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 1993 decision of the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO), which denied a disability evaluation in 
excess of 20 percent for residuals of left suprascapular 
nerve palsy, a disability evaluation in excess of 10 percent 
for residuals of a fracture of the left femur, and a 
compensable disability evaluation for a duodenal ulcer.

The veteran testified at a Travel Board Hearing that was 
chaired by a Member of the Board in Atlanta, Georgia, in 
December 1993.  The Board remanded the case in November 1995 
for additional development.  Having conducted the requested 
development, the RO continued its denials of the veteran's 
increased rating claims, in a June 1996 rating decision.  
Thereafter, in a July 2000 rating decision, the RO granted a 
30 percent rating for the service-connected residuals of left 
suprascapular nerve palsy, but only effective from June 5, 
1999 (rather than March 5, 1992, the date of the filing of 
the claim for increase), keeping the 20 percent rating in 
effect prior to that date.

In a decision dated in January 2001, the Board granted a 20 
percent rating for the service-connected duodenal ulcer, and 
remanded the remaining issues for further development.  The 
issue of an increased rating for the service-connected 
residuals of left suprascapular nerve palsy was properly 
split in two issues, one reflecting the 30 percent rating 
assigned from June 5, 1999, and on, and the other reflecting 
the 20 percent rating still in effect between March 5, 1992, 
and June 4, 1999.

By rating decision dated in October 2001, the RO granted a 30 
percent rating for the service-connected residuals of left 
suprascapular nerve palsy from March 5, 1992, the original 
date of the filing of the claim for increase.  Accordingly, 
the issue of entitlement to an increased rating for the 
service-connected residuals of left suprascapular nerve palsy 
has been re-characterized as shown on the first page of this 
remand, as a regular issue of entitlement to a rating in 
excess of 30 percent for that disability.  The issue of 
entitlement to a disability evaluation in excess of 10 
percent for a fracture of the left femur remains on appellate 
status as well.


REMAND

The Board Member who conducted the Travel Board Hearing of 
December 1993 is no longer employed at the Board.  Therefore, 
the veteran has the right to have another Travel Board 
Hearing before another Member of the Board, who would then be 
responsible for deciding his appeal.  The veteran was 
recently advised of this, and he responded, in a statement 
received at the Board in August 2002, that he wishes to have 
another Travel Board Hearing.

In view of the above, this case is remanded back to the RO 
for the following additional development:

The RO should schedule the veteran for a 
Travel Board Hearing.

Thereafter, the case should be returned to the Board for 
further appellate consideration.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified, but he nevertheless is hereby reminded that he has 
the right to submit additional evidence and argument on the 
matters that the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




